Case: 13-11031      Document: 00512666433         Page: 1    Date Filed: 06/17/2014




              IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                                    No. 13-11031
                                 Conference Calendar                     United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 17, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                 Plaintiff-Appellee             Clerk


v.

SERGIO PICASSO-NIETO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:12-CR-392-3


Before KING, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Sergio Picasso-Nieto has moved for
leave to withdraw and has filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
Picasso-Nieto has filed a response. The record is not sufficiently developed to
allow us to make a fair evaluation of Picasso-Nieto’s claim of ineffective
assistance of counsel; we therefore decline to consider Picasso-Nieto’s claim



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-11031    Document: 00512666433     Page: 2   Date Filed: 06/17/2014


                                 No. 13-11031

without prejudice to collateral review. See United States v. Isgar, 739 F.3d 829,
841 (5th Cir. 2014). We have reviewed counsel’s brief and the relevant portions
of the record reflected therein, as well as Picasso-Nieto’s response. We concur
with counsel’s assessment that the appeal presents no nonfrivolous issue for
appellate review because Picasso-Nieto validly agreed to waive appeal.
Accordingly, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                       2